DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1 and 11 in the amendment filed on 10/25/2021. Claims 1-20 are currently pending in the present application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cory G. Smith (Reg. No. 63,218) on November 3, 2021.

In claims: Please, replace claims 1 and 11 with the amended claims 1 and 11 as below.

	1. (Currently Amended) A distributed system comprising:
	one or more processors;
	multiple processing nodes running on the one or more processors,

		receiving a first conflation event identifying a first node and a second node, wherein the first node is part of a first set, the first set comprises a sole parent node stored at a first processing node of the multiple processing nodes, the second node is part of a second set, the second set comprises a sole parent node stored at a second processing node of the multiple processing nodes, the first and second sets are disjoint sets, and the first conflation event is received at an event-driven stream application at one of the multiple processing nodes; and
		conflating the first set and the second set into a conflated set, wherein the conflated set comprises the first and second nodes, wherein the conflated set comprises a sole parent node, and data for each node of the conflated set is stored at the sole parent node of the conflated set at a processing node of the multiple processing nodes,
		wherein:
			the first set, the second set, and the conflated set are each a respective graph;
			the sole parent node of the conflated set is a first one of the sole parent node of the first setsole parent node of the second set
			a second one of the sole parent node of the first setsole parent node of the second set in the conflated set;
			the first one is lexicographically smaller than the second one; and


	11. (Currently Amended) A method comprising:
	receiving a first conflation event identifying a first node and a second node, wherein the first node is part of a first set, the first set comprises a sole parent node stored at a first processing node of multiple processing nodes of a distributed system, the second node is part of a second set, the second set comprises a sole parent node stored at a second processing node of the multiple processing nodes, the first and second sets are disjoint sets, and the first conflation event is received at an event-driven stream application at one of the multiple processing nodes; and
	conflating the first set and the second set into a conflated set, wherein the conflated set comprises the first and second nodes, wherein the conflated set comprises a sole parent node, and data for each node of the conflated set is stored at the sole parent node of the conflated set at a processing node of the multiple processing nodes,
	wherein:
		the first set, the second set, and the conflated set are each a respective graph;
		the sole parent node of the conflated set is a first one of the sole parent node of the first setsole parent node of the second set
sole parent node of the first setsole parent node of the second set in the conflated set;
		the first one is lexicographically smaller than the second one; and
		the first set, the second set, and the conflated set correspond to an identity of a user.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conduct different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“receiving a first conflation event identifying a first node and a second node, wherein the first node is part of a first set, the first set comprises a sole parent node stored at a first processing node of the multiple processing nodes, the second node is part of a second set, the second set comprises a sole parent node stored at a second processing node of the multiple processing nodes, the first and second sets are disjoint sets, and the first conflation event is received at an event-driven stream application at one of the multiple processing nodes; and
	conflating the first set and the second set into a conflated set, wherein the conflated set comprises the first and second nodes, wherein the conflated set comprises a sole parent node, and data for each node of the conflated set is stored at the sole parent node of the conflated set at a processing node of the multiple processing nodes,
	wherein:
		the first set, the second set, and the conflated set are each a respective graph;
		the sole parent node of the conflated set is a first one of the sole parent node of the first set or the sole parent node of the second set;
		a second one of the sole parent node of the first set or the sole parent node of the second set is a child node of the first one in the conflated set;
		the first one is lexicographically smaller than the second one; and
	the first set, the second set, and the conflated set correspond to an identity of a user”, as recited in the independent claims 1 and 11.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/3/2021